            Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 1 of 17




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION




 BLUESTONE VENTURES INC.,
                                                           Case No. 6:21-cv-00685
                              Plaintiff,

                  v.
                                                           Jury Trial Demanded
 UBER TECHNOLOGIES, INC.,

                             Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Bluestone Ventures Inc. (“Bluestone”), by and through its counsel files

this Complaint against Uber Technologies, Inc. (“Uber”) for patent infringement of

United States Patent Nos. 9,921,077 (“’707 patent”) and 10,502,583 (“’583 patent”)

(collectively “patents-in-suit”) and alleges as follows:

                                NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the patent laws of

the United States, 35 U.S.C. §§ 1 et seq.

                                           THE PARTIES

       2.       Plaintiff Bluestone is a privately held company organized under the laws

of the Commonwealth of Virginia with its principal place of business at 3949 Pender

Dr., Suite 350, Fairfax, VA 22030.
            Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 2 of 17




       3.       On information and belief, Defendant Uber is incorporated under the laws

of the State of Delaware with its principal place of business in the State of California.

Uber may be served with process through its registered agent CT Corporation System,

1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       4.       On information and belief, Uber has been registered to do business in the

state of Texas under Texas SOS file number 0801630825 since on or about July 25, 2012.

                                 JURISDICTION AND VENUE

       5.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because this action arises under the patent laws of the United

States, 35 U.S.C. §§ 1 et seq.

       6.       Uber is subject to this Court’s personal jurisdiction in accordance with due

process and/or the Texas Long Arm Statute because, in part, Uber “[r]ecruits Texas

residents, directly or through an intermediary located in this state, for employment

inside or outside this state.” See Tex. Civ. Prac. & Rem. Code § 17.042.

       7.       This Court also has personal jurisdiction over Uber because Uber has

continuous and systematic business contacts with the State of Texas. Defendant directly

conducts business extensively throughout the State of Texas, by distributing, making,

using, offering for sale, selling, and advertising (including the provision of interactive

web pages and Mobile Applications) its services in the State of Texas and in this district.

Defendant has purposefully and voluntarily made its infringing systems available to

residents of this district and into the stream of commerce with the intention and

expectation that they will be purchased and used by consumers in this district.

                                              2
            Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 3 of 17




       8.       On information and belief, Uber maintains a substantial and continuous

business presence in this district, including Uber “Green Light” Service Centers in

Austin and San Antonio. On information and belief, such Centers are located at: (i) 507

Calles Street, Suite 120, Austin, Texas 78702 (See Fig. 1); and (ii) 121 Interpark Blvd.,

Suite 501, San Antonio, Texas 78216.




              Fig. 1, result of Google Map search for Uber Greenlight, Austin. 1




1
 Any and all references to Internet content, unless noted otherwise, are cited as of May
4, 2021.


                                              3
            Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 4 of 17




       9.       On information and belief, the Uber Green Light Centers are locations in

which users of the Uber infringing apparatus can: (i) apply to drive as an Independent

Contractor for Uber; (ii) obtain assistance with Uber documents; and (iii) ask questions

about an Uber account. See, e.g., https://www.hyrecar.com/blog/uber-greenlight-hub/

       10.      On information and belief, Uber maintains a business presence in this

district in the form of its office space in downtown Austin at 201 East 3 rd Street. On

information and belief, the Austin headquarters is the location from which Uber

operations across seven states are managed. See

https://www.statesman.com/photogallery/TX/20180302/PHOTOGALLERY/303029894/PH/1

       11.      On information and belief, Defendant maintains an ongoing and

continuous business presence in the State of Texas and specifically within this district,

which is illustrated by the fact that Uber has at least 290 employees residing in the

Austin, Texas area and within this district. See Fig. 2, Uber corporate profile page on

LinkedIn.com, which lists the location of Uber employees worldwide, and specifically

lists 290 such individual employees in the Austin, Texas area.




                                             4
         Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 5 of 17




                                            Fig. 2.

       12.    Venue is proper pursuant to at least 28 U.S.C. § 1400(b), at least because

Uber has committed acts of infringement in this district and has a regular and

established place of business in this district.

                                      BACKGROUND

                            United States Patent No. 9,921,077

       13.    On May 20, 2018, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued the ’077 patent entitled “Method and System for



                                              5
         Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 6 of 17




Dynamic Estimation and Predictive Route Generation” to inventors Michael Sheha,

Angie Sheha, Stephen Petilli, and Arun Yarlagadda.

       14.    The ’077 patent is presumed valid under 35 U.S.C. § 282.

       15.    Bluestone owns all rights, title, and interest in the ’077 patent.

       16.    Bluestone has not granted Uber a license to the ’077 patent.

       17.    The ’077 patent describes inter alia a method and system for enabling

mobile devices to send location updates to a receiving device or devices for use in

vehicle dispatch applications.

       18.    In one embodiment, “a user wishing to calculate which mobile device is

closest to a particular single location, or single mobile device, when using real-time

location updates from each of the mobile devices can significantly improving the

sorting calculation and decision process when compared to Line-Of-Sight (LOS)

distance calculations which are currently used in the prior art.” The ’077 patent

explains that “calculating the estimated route in real-time, or based on the current

position information for each mobile device, will significantly improve the decision

making process in determining which mobile device is closest to the central point.”

       19.    In another embodiment, the ’077 patent explains that the “estimated route

preferably uses the provided map data to calculate the route, and is based on various

vehicle-specific route preferences and map data information, such as one-way streets,

posted road speeds, turn restrictions, etc.”




                                               6
         Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 7 of 17




                           United States Patent No. 10,502,583

       20.    On December 10, 2019, the USPTO duly and legally issued the ’583 patent

entitled “Method and System for Dynamic Estimation and Predictive Route

Generation” to inventors Michael Sheha, Angie Sheha, Stephen Petilli, and Arun

Yalagadda.

       21.    The ’583 patent is presumed valid under 35 U.S.C. § 282.

       22.    Bluestone owns all rights, title and interest in the ’583 patent.

       23.    Bluestone has not granted Uber a license to the ’583 patent.

       24.    The specification of the ’583 patent is the same as the ’077 patent

specification and solves the problems and provides the benefits recited above in

connection with the ’077 patent.

                                   CLAIMS FOR RELIEF

             Count I – Infringement of United States Patent No. 9,921,077

       25.    Bluestone repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       26.    Uber hosts, develops, programs, operates, supports, and/or provides

network services to enable on demand transportation for both riders and drivers (“Uber

Services”). See, e.g., https://developer.uber.com/docs/api-overview (providing an

overview of the Uber API); https://developer.uber.com/docs/drivers (providing an

overview of the Driver API).

       27.    Uber develops, programs, supports, and makes available for download

and installation mobile apps for Uber riders (“Uber Rider App”) and Uber drivers


                                              7
         Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 8 of 17




(“Uber Driver App”) (collectively, the “Uber Apps”). The Uber Apps can be installed on

computing devices (rider or driver devices) running several different operating

systems, including but not limited to certain versions of iOS and Android.

       28.    As part of the Uber Services, Uber makes available a specialized vehicle

navigation system to its drivers through the Uber Driver App. See, e.g.,

https://www.uber.com/newsroom/a-new-navigation-experience-for-drivers/

(describing Uber’s navigation system)

       29.    Uber infringes one or more claims of the ’077 patent, including at least

claim 1, through one or more components of the Uber Services, the Uber Driver App

and/or the Uber Rider App (wherever appropriate, the Uber Services, the Uber Driver

App, and the Uber Rider App are referred to collectively as “the Uber Driver System”).

       30.    As shown in the image below, one or more components of the Uber Driver

System performs “receiving at a server, first data comprising a plurality of location

updates from a plurality of transportation provider mobile devices, each of the plurality

of transportation provider mobile devices corresponding to a respective one of a

plurality of transportation providers and each of the plurality of location updates

representing a location of a respective one of the plurality of transportation providers at

a particular time.” See Fig. 3.




                                             8
           Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 9 of 17




                                           Fig. 32

         31.    One or more components of the Uber Driver System performs “causing a

display of a plurality of indicators on a graphical representation of a map, each of the

plurality of indicators corresponding to a current position of a respective one of the




2
    Figures 3-6 are screenshots from an Uber ride taken on May 17, 2021.


                                             9
        Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 10 of 17




plurality of transportation providers based on a respective one of the plurality of

location updates.” See Figs. 3 and 4.




                                          Fig. 4

       32.    One or more components of the Uber Driver System performs “receiving,

at the server from a customer mobile device, second data comprising a pickup location

for a customer associated with the customer mobile device.” See Fig. 5.




                                            10
        Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 11 of 17




                                          Fig. 5

      33.    One or more components of the Uber Driver System performs

“determining, for each of the plurality of transportation providers and using at least the

first data and the pickup location, a distance between the transportation provider and



                                            11
        Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 12 of 17




the pickup location and an estimated time of arrival of the transportation provider at

the pickup location.” See Figs. 3 and 5.

       34.    One or more components of the Uber Driver System performs

“generating, by the server, a sorted listing of the plurality of transportation providers

using at least one of the determined distances between the transportation providers and

the pickup location and the determined estimated times of arrival of the transportation

providers at the pickup location.” See Figs. 3 and 5.




                                           Fig. 6



                                            12
        Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 13 of 17




       35.    One or more components of the Uber Driver System performs “causing a

display of the sorted listing to enable a selection from the sorted listing.” See Figs. 3 and

5.

       36.    One or more components of the Uber Driver System performs “selecting,

based on the selection from the sorted listing and at least the first data and the second

data, a preferred transportation provider from among the plurality of transportation

providers to provide transportation for the customer.” See Fig. 6.

       37.    Defendant, pursuant to 35 U.S.C. § 271(a), has directly infringed and

continues to directly infringe, literally and/or under the doctrine of equivalents, one or

more claims of the ‘077 patent, including at least claim 1 by using and making, in this

judicial district and/or elsewhere in the United States, the Uber Driver System. For

example, Uber controls the Uber Driver System as a whole by running, operating,

and/or supporting its Uber Services or otherwise making its Uber Services available to

drivers through the Uber Driver App and customers through the Uber Rider App, and

obtains benefits from such use at least by collecting Uber transportation payments. Uber

makes the Uber Driver System by hosting and/or launching its Uber Services or

otherwise making its Uber Services available to existing Uber drivers through the Uber

Driver App and customers through the Uber Rider app, which are configured to

transmit information related to Uber’s on-demand transportation services between the

Uber Services and the Uber Driver App and/or Uber Rider App.




                                             13
        Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 14 of 17




       38.    Bluestone has been damaged by at least the direct infringement by Uber

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

             Count II – Infringement of United States Patent No. 10,502,583

       39.    Bluestone repeats, realleges, and incorporates by reference, as if fully set

forth here, the allegations of the preceding paragraphs, as set forth above.

       40.    Uber infringes one or more claims of the ’583 patent, including at least

claim 1, through the Uber Driver System.

       41.    One or more components of the Uber Driver System performs “receiving,

at a server, first data comprising a plurality of location updates from a plurality of

transportation provider mobile devices, each of the plurality of transportation provider

mobile devices corresponding to a respective one of a plurality of transportation

providers and each of the plurality of location updates representing a location of a

respective one of the plurality of transportation providers at a particular time.” See Fig.

3.

       42.    One or more components of the Uber Driver System performs “causing a

display of a plurality of indicators on a graphical representation of a map, each of the

plurality of indicators corresponding to a current position of a respective one of the

plurality of transportation providers based on a respective one of the plurality of

location updates.” See Fig. 4.

       43.    One or more components of the Uber Driver System performs “receiving,

at the server from a customer mobile device, second data comprising a pickup location

                                             14
        Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 15 of 17




for a customer associated with the customer mobile device.” See Fig. 5.

       44.       One or more components of the Uber Driver System performs

“determining, for each of the plurality of transportations providers and using at least

the first data and the pickup location, a distance between the transportation provider

and the pickup location and an estimated time of arrival of the transportation provider

at the pickup location.” See Fig. 5.

       45.       One or more components of the Uber Driver System performs

“designating, by the server, a subset of the plurality of transportation providers using at

least one of the determined distances between the transportation providers, the pickup

location, the determined estimated times of arrival of the transportation providers at the

pickup location, a vehicle passenger capacity.” See Figs. 5 and 6.

       46.       One or more components of the Uber Driver System performs “selecting,

from the subset of the plurality of transportation providers and based on at least the

first data and the second data, a preferred transportation provider from among the

plurality of transportation providers to provide transportation for the customer.” See

Figs. 5 and 6.

       47.       Defendant, pursuant to 35 U.S.C. § 271(a), has directly infringed and

continues to directly infringe, literally and/or under the doctrine of equivalents, one or

more claims of the ’583 patent, including at least claim 1 by using and making, in this

judicial district and/or elsewhere in the United States, the Uber Driver System. For

example, Uber controls the Uber Driver System as a whole by running, operating,

and/or supporting its Uber Services or otherwise making its Uber Services available to

                                              15
        Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 16 of 17




drivers through the Uber Driver App and customers through the Uber Rider App, and

obtains benefits from such use at least by collecting Uber transportation payments. Uber

makes the Uber Driver System by hosting and/or launching its Uber Services or

otherwise making its Uber Services available to existing Uber drivers through the Uber

Driver App and customers through the Uber Rider App, which are configured to

transmit information related to Uber’s on-demand transportation services between the

Uber Services and the Uber Driver App and/or Uber Rider App.

       48.    Bluestone has been damaged by at least the direct infringement by Uber

and is suffering and will continue to suffer irreparable harm and damages as a result of

this infringement.

                                     JURY DEMANDED

       49.    Pursuant to Federal Rule of Civil Procedure 38(b), Bluestone hereby

requests a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

       Bluestone respectfully requests this Court to enter judgment in Bluestone’s favor

and against Uber as follows:

       a.     finding that Uber has infringed one or more claims of the ’077 patent;

       b.     finding that Uber has infringed one or more claims of the ’583 patent;

       c.     awarding Bluestone damages under 35 U.S.C. § 284, or otherwise

permitted by law, including supplemental damages for any continued post-verdict

infringement;




                                               16
            Case 6:21-cv-00685-ADA Document 1 Filed 06/29/21 Page 17 of 17




       d.       awarding Bluestone pre-judgment and post-judgment interest on the

damages award and costs;

       e.       awarding cost of this action (including all disbursements) and attorney

fees pursuant to 35 U.S.C. § 285, or as otherwise permitted by the law; and

       f.       awarding such other costs and further relief that the Court determines to

be just and equitable.

Dated: June 29, 2021                       Respectfully submitted,


                                           /s/Raymond W. Mort, III
                                           Raymond W. Mort, III
                                           Texas State Bar No. 00791308
                                           raymort@austinlaw.com

                                           THE MORT LAW FIRM, PLLC
                                           100 Congress Avenue, Suite 2000
                                           Austin, Texas 78701
                                           Tel/Fax: 512-865-7950

                                           Of Counsel:
                                           Ronald M. Daignault (pro hac vice to be filed)*
                                           Chandran B. Iyer (pro hac vice to be filed)
                                           Jason Charkow (pro hac vice to be filed)*
                                           rdaignault@daignaultiyer.com
                                           cbiyer@daignaultiyer.com
                                           jcharkow@daignaultiyer.com

                                           DAIGNAULT IYER LLP
                                           8618 Westwood Center Drive
                                           Suite 150
                                           Vienna, VA 22182

                                           Attorneys for Bluestone Ventures Inc.

                                           * Not admitted in Virginia




                                             17
